OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Multi-Asset Real Return Fund Schedule of Investments 1/31/15 (unaudited) Principal Amount ($) Floating Rate (b) CONVERTIBLE CORPORATE BOND - 0.6% Value Materials - 0.6% Precious Metals & Minerals - 0.6% Aquarius Platinum, Ltd., 4.0%, 12/18/15 $ TOTAL CONVERTIBLE CORPORATE BOND (Cost $4,527,291) $ PREFERRED STOCK - 0.0%+ Real Estate - 0.0%+ Retail REIT - 0.0%+ Wheeler Real Estate Investment Trust, Inc., 9.0% $ TOTAL PREFERRED STOCK (Cost $195,245) $ Shares COMMON STOCKS - 73.6% Materials - 2.3% Commodity Chemicals - 0.2% Lenzing AG $ Specialty Chemicals - 1.2% PPG Industries, Inc. $ The Sherwin-Williams Co. The Valspar Corp. $ Construction Materials - 0.4% Anhui Conch Cement Co., Ltd. $ Shree Cement, Ltd. $ Diversified Metals & Mining - 0.1% Hanson International Tbk PT $ Precious Metals & Minerals - 0.4% Aquarius Platinum, Ltd. $ Royal Bafokeng Platinum, Ltd. * $ Total Materials $ Capital Goods - 14.2% Aerospace & Defense - 4.5% AviChina Industry & Technology Co, Ltd. $ Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Safran SA Thales SA United Technologies Corp. Zodiac Aerospace $ Building Products - 0.5% Sinko Industries, Ltd. $ Takasago Thermal Engineering Co, Ltd. $ Construction & Engineering - 2.4% Adhi Karya Persero Tbk PT $ China Singyes Solar Technologies Holdings, Ltd. China State Construction International Holdings, Ltd. Pembangunan Perumahan Persero Tbk PT Total Bangun Persada Tbk PT Totetsu Kogyo Co, Ltd. Voltas, Ltd. Waskita Karya Persero Tbk PT Wijaya Karya Persero Tbk PT $ Electrical Components & Equipment - 1.3% Rockwell Automation, Inc. $ Zhuzhou CSR Times Electric Co, Ltd. Zumtobel Group AG $ Heavy Electrical Equipment - 0.4% Bharat Heavy Electricals, Ltd. $ Central Pattana Public Co. Mitsubishi Electric Corp. $ Industrial Conglomerates - 0.5% 3M Co. $ SM Investments Corp. $ Construction & Farm Machinery & Heavy Trucks - 1.6% China CNR Corp., Class H $ Cummins, Inc. Nam Cheong, Ltd. PACCAR, Inc. The Toro Co. $ Industrial Machinery - 3.0% EVA Precision Industrial Holdings, Ltd. $ FANUC Corp. GEA Group AG Georg Fischer AG Glory, Ltd. Hoshizaki Electric Co, Ltd. Illinois Tool Works, Inc. Industria Macchine Automatiche S.p.A. Interroll Holding AG Minebea Co., Ltd. THK Co., Ltd. $ Total Capital Goods $ Commercial Services & Supplies - 1.8% Environmental & Facilities Services - 0.7% China Everbright International, Ltd. $ Dongjiang Environmental Co, Ltd. $ Security & Alarm Services - 0.8% Kaba Holding AG * $ Secom Co., Ltd. $ Research & Consulting Services - 0.3% Teleperformance $ Total Commercial Services & Supplies $ Transportation - 2.2% Air Freight & Logistics - 0.2% CH Robinson Worldwide, Inc. $ Airlines - 0.2% Japan Airlines Co, Ltd. $ Railroads - 1.6% Container Corp Of India, Ltd. $ CSX Corp. Union Pacific Corp. $ Highways & Railtracks - 0.2% Anhui Expressway Co, Ltd. $ Total Transportation $ Automobiles & Components - 1.9% Auto Parts & Equipment - 0.7% Brembo S.p.A. $ Johnson Controls, Inc. $ Automobile Manufacturers - 1.2% Astra International Tbk PT $ Bayerische Motoren Werke AG Daimler AG Fuji Heavy Industries, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.1% Home Furnishings - 0.7% Forbo Holding AG $ Man Wah Holdings, Ltd. $ Homebuilding - 0.4% Sekisui Chemical Co., Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 1.4% Hotels, Resorts & Cruise Lines - 1.1% Aitken Spence Hotel Holdings Plc $ Bloomberry Resorts Corp. * Marriott International, Inc. Melia Hotels International SA Wyndham Worldwide Corp. $ Education Services - 0.3% G8 Education, Ltd. $ Total Consumer Services $ Media - 2.4% Advertising - 0.1% Stroeer Media AG * $ Broadcasting - 0.2% ABS-CBN Holdings Corp. (G.D.R.) $ Cable & Satellite - 0.2% Comcast Corp. $ Movies & Entertainment - 1.1% The Walt Disney Co. $ Time Warner, Inc. $ Publishing - 0.8% Reed Elsevier Plc $ Total Media $ Retailing - 1.7% Internet Retail - 0.8% Vipshop Holdings, Ltd. (A.D.R.) * $ Department Stores - 0.2% Next Plc $ General Merchandise Stores - 0.7% Dollar General Corp. * $ Target Corp. $ Specialty Stores - 0.0%+ Valora Holding AG $ Total Retailing $ Food & Staples Retailing - 1.9% Drug Retail - 0.9% CVS Health Corp. $ Food Retail - 0.4% Sheng Siong Group, Ltd. $ The Kroger Co. $ Hypermarkets & Super Centers - 0.6% Costco Wholesale Corp. $ Puregold Price Club, Inc. Robinsons Retail Holdings, Inc. * $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 1.2% Distillers & Vintners - 0.1% Thai Beverage PCL $ Soft Drinks - 0.7% PepsiCo., Inc. $ Packaged Foods & Meats - 0.4% Ajinomoto Co, Inc. $ Grupo Bimbo SAB de CV The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.3% Personal Products - 0.3% Mandom Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 4.1% Health Care Equipment - 0.6% Abbott Laboratories $ Becton Dickinson and Co. $ Health Care Distributors - 1.7% Cardinal Health, Inc. $ Kangda International Environmental Co, Ltd. * Sinopharm Group Co, Ltd. $ Health Care Facilities - 0.7% Japara Healthcare, Ltd. $ Orpea Ramsay Health Care, Ltd. $ Managed Health Care - 1.1% Aetna, Inc. $ UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 3.8% Biotechnology - 0.7% Amgen, Inc. $ China Biologic Products, Inc. * $ Pharmaceuticals - 2.7% Almirall SA $ China Animal Healthcare, Ltd. China Medical System Holdings, Ltd. CSPC Pharmaceutical Group, Ltd. Novartis AG Shanghai Fosun Pharmaceutical Group Co, Ltd. Shire Plc (A.D.R.) $ Life Sciences Tools & Services - 0.4% INC Research Holdings, Inc. $ Lonza Group AG $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.7% Diversified Banks - 8.1% Akbank TAS $ Axis Bank, Ltd. Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Tbk PT Bank of China, Ltd. Bank of Ireland * Bank Rakyat Indonesia Persero Tbk PT BDO Unibank, Inc. BOC Hong Kong Holdings, Ltd. Danske Bank A/S * First Gulf Bank PJSC Hatton National Bank Plc ICICI Bank, Ltd. (A.D.R.) Krung Thai Bank PCL Metropolitan Bank & Trust Co. Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. National Development Bank Plc Sampath Bank Plc Sumitomo Mitsui Financial Group, Inc. The Siam Commercial Bank PCL Turkiye Halk Bankasi AS United Overseas Bank, Ltd. Yes Bank, Ltd. $ Regional Banks - 0.1% Banregio Grupo Financiero SAB de CV $ Thrifts & Mortgage Finance - 0.5% Housing Development Finance Corp, Ltd. $ Total Banks $ Diversified Financials - 3.4% Multi-Sector Holdings - 0.6% Ayala Corp. $ Metro Pacific Investments Corp. $ Specialized Finance - 0.3% Power Finance Corp, Ltd. $ Asset Management & Custody Banks - 2.2% Guggenheim S&P Global Water Index ETF $ Invesco, Ltd. KKR & Co LP Legg Mason, Inc. Leonteq AG PTC India Financial Services, Ltd. The Blackstone Group LP $ Diversified Capital Markets - 0.3% China Everbright, Ltd. $ Total Diversified Financials $ Insurance - 0.9% Life & Health Insurance - 0.2% Swiss Life Holding AG $ Multi-line Insurance - 0.5% Aviva Plc $ Property & Casualty Insurance - 0.2% Tokio Marine Holdings, Inc. $ Total Insurance $ Real Estate - 9.7% Diversified REIT - 0.7% Green Real Estate Investment Trust plc * $ Mapletree Greater China Commercial Trust Merlin Properties Socimi SA $ Industrial REIT - 0.6% Ascendas Real Estate Investment Trust $ Mapletree Industrial Trust Mapletree Logistics Trust $ Mortgage REIT - 0.3% Starwood Property Trust, Inc. $ Office REIT - 0.0%+ Keppel Real Estate Investment Trust $ Residential REIT - 0.1% Ascott Residence Trust $ Starwood Waypoint Residential Trust $ Retail REIT - 0.3% CapitaMall Trust $ Frasers Centrepoint Trust Wheeler Real Estate Investment Trust, Inc. $ Diversified Real Estate Activities - 1.9% Alam Sutera Realty Tbk PT $ Daito Trust Construction Co, Ltd. DIC Asset AG DLF, Ltd. Mitsubishi Estate Co, Ltd. Mitsui Fudosan Co., Ltd. Pakuwon Jati Tbk PT Robinsons Land Corp. 59 Swire Pacific, Ltd. Takara Leben Co., Ltd. $ Real Estate Operating Companies - 1.1% Deutsche Annington Immobilien SE * $ Deutsche Euroshop AG Deutsche Wohnen AG SM Prime Holdings, Inc. $ Real Estate Development - 4.7% Asian Property Development PCL $ Beijing Capital Land, Ltd. Bumi Serpong Damai Tbk PT China Overseas Land & Investment, Ltd. China Resources Land, Ltd. CIFI Holdings Group Co, Ltd. Franshion Properties China, Ltd. Housing Development & Infrastructure, Ltd. * KWG Property Holding, Ltd. Megaworld Corp. Poly Property Group Co, Ltd. Pruksa Real Estate PCL Quality Houses PCL Shimao Property Holdings, Ltd. Sobha, Ltd. Summarecon Agung Tbk PT Sunac China Holdings, Ltd. Supalai PCL TAG Immobilien AG Yuzhou Properties Co, Ltd. $ Total Real Estate $ Software & Services - 3.3% Internet Software & Services - 1.8% Baidu, Inc. (A.D.R.) * $ Info Edge India, Ltd. Qihoo 360 Technology Co, Ltd. (A.D.R.) * Tencent Holdings, Ltd. $ Data Processing & Outsourced Services - 1.0% MasterCard, Inc. $ My EG Services Bhd Vakrangee, Ltd. $ Application Software - 0.5% Adobe Systems, Inc. * $ Kingdee International Software Group Co, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 4.5% Communications Equipment - 0.2% China Fiber Optic Network System Group, Ltd. $ Hitachi Kokusai Electric, Inc. $ Computer Storage & Peripherals - 0.7% Apple, Inc. $ Electronic Equipment Manufacturers - 1.8% Hitachi High-Technologies Corp. $ Hitachi, Ltd. Ingenico Keyence Corp. PAX Global Technology, Ltd. * Wasion Group Holdings, Ltd. $ Electronic Components - 1.8% Alps Electric Co, Ltd. $ Amphenol Corp. Largan Precision Co, Ltd. Murata Manufacturing Co., Ltd. TDK Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.9% Semiconductor Equipment - 0.9% Lam Research Corp. * $ Xinyi Solar Holdings, Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.3% Wireless Telecommunication Services - 0.3% Bharti Airtel, Ltd. $ Idea Cellular, Ltd. $ Total Telecommunication Services $ Utilities - 1.6% Electric Utilities - 0.6% CESC, Ltd. $ Cheung Kong Infrastructure Holdings, Ltd. $ Water Utilities - 0.9% Beijing Enterprises Water Group, Ltd. $ China Water Affairs Group, Ltd. CT Environmental Group, Ltd. * Guangdong Investment, Ltd. SIIC Environment Holdings, Ltd. * $ Independent Power Producers & Energy Traders - 0.1% Beijing Jingneng Clean Energy Co., Ltd. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $516,077,603) $ Principal Amount ($) Floating Rate (b) COLLATERALIZED MORTGAGE OBLIGATIONS - 1.6% Banks - 1.6% Thrifts & Mortgage Finance - 1.6% COMM 2006-C8 Mortgage Trust, 5.377%, 12/10/46 $ GS Mortgage Securities Corp II Series 2005-GG4 REMICS, 4.782%, 7/10/39 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 REMICS, Floating Rate Note, 4/15/45 Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 $ Total Banks $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $11,228,721) $ CORPORATE BONDS - 9.1% Energy - 0.4% Oil & Gas Exploration & Production - 0.4% Concho Resources, Inc., 7.0%, 1/15/21 $ Total Energy $ Materials - 5.6% Metal & Glass Containers - 0.2% Ball Corp., 4.0%, 11/15/23 $ Diversified Metals & Mining - 2.1% Gold Fields Orogen Holdings BVI, Ltd., 4.875%, 10/7/20 (144A) $ Gold - 3.3% AngloGold Ashanti Holdings Plc, 5.125%, 8/1/22 $ AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 Kinross Gold Corp., 5.125%, 9/1/21 Kinross Gold Corp., 5.125%, 9/1/21 Kinross Gold Corp., 5.95%, 5/15/24 $ Total Materials $ Transportation - 0.7% Airlines - 0.7% American Airlines 2013-1 Class C Pass Through Trust, 6.125%, 7/15/18 (144A) $ Total Transportation $ Consumer Durables & Apparel - 0.3% Apparel, Accessories & Luxury Goods - 0.3% Hanesbrands, Inc., 6.375%, 12/15/20 $ Total Consumer Durables & Apparel $ Consumer Services - 0.8% Casinos & Gaming - 0.8% MGM Resorts International, 6.625%, 12/15/21 $ Total Consumer Services $ Diversified Financials - 0.5% Asset Management & Custody Banks - 0.5% Prospect Capital Corp., 5.875%, 3/15/23 $ Total Diversified Financials $ Insurance - 0.1% Reinsurance - 0.1% Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) $ Total Insurance $ Real Estate - 0.5% Diversified Real Estate Activities - 0.5% Alam Synergy Pte, Ltd., 9.0%, 1/29/19 (144A) $ Total Real Estate $ Utilities - 0.2% Independent Power Producers & Energy Traders - 0.2% Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $66,819,255) $ FOREIGN GOVERNMENT BONDS - 4.0% Indonesia Government International Bond, 5.875%, 1/15/24 (144A) $ Indonesia Government International Bond, 6.75%, 1/15/44 (144A) Socialist Republic of Vietnam, 4.8%, 11/19/24 (144A) Turkey Government International Bond, 3.25%, 3/23/23 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $28,436,756) $ SENIOR FLOATING RATE LOAN INTERESTS - 0.1%** Materials - 0.0%+ Aluminum - 0.0%+ Novelis, Inc., Initial Term Loan, 3/10/17 $ Total Materials $ Technology Hardware & Equipment - 0.1% Communications Equipment - 0.1% Commscope, Inc., Tranche 3 Term Loan, 1/21/17 $ Commscope, Inc., Tranche 4 Term Loan, 1/14/18 $ Total Technology Hardware & Equipment $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $539,106) $ Shares EXCHANGE TRADED FUNDS - 6.3% BlackRock MuniVest Fund, Inc. $ BlackRock MuniYield Fund, Inc. iShares MSCI India ETF iShares MSCI Mexico Capped ETF Lyxor ETF MSCI India * Market Vectors Vietnam ETF PowerShares Buyback Achievers Portfolio SPDR S&P Euro Dividend Aristocrats UCITS ETF SPDR S&P Global Dividend Aristocrats ETF SPDR S&P UK Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF $ TOTAL EXCHANGE TRADED FUNDS (Cost $41,689,532) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 1.4% Commercial Paper - 1.4% Apache Corp., Commercial Paper, 2/2/15 (c) $ Barclays U.S. Funding Corp., Commercial Paper, 2/2/15 (c) Duke Energy Co., Commercial Paper,2/2/15 (c) Mondelez International, Inc., Commercial Paper2/2/15 (c) Prudential Funding Corp., Commercial Paper, 2/2/15 © Sabmiller, Inc., Commercial Paper, 2/2/15 (c) $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,019,943) $ Shares PURCHASED PUT OPTIONS - 0.4% Put Option on 100 Shares S&P 500 EMINI, 2/15 @ 1,700 $ Put Option on 100 Shares S&P 500, EMINI,2/15 @ 1,800 Put Option on 100 Shares, S&P 500 EMINI, 2/15 @ 1,790 Put Option on 100 Shares, S&P 500 EMINI, 2/15 @ 1,955 Put Option on 100 Shares, S&P 500 EMINI, 2/15 @ 1,990 Put Option on 100 Shares, S&P 500 EMINI, 2/15 @ 2,000 EUR Put Option on Euro Stoxx 50, 2/15 @ 2,750 EUR Put Option on Euro Stoxx 50, 2/15 @ 3,050 HKD Put Option on Hong Kong Hang Seng, 2/15 @ 21,400 HKD Put Option on Hong Kong Hang Seng, 2/15 @ 24,600 HKD Put Option on Hong Kong Stock Exchange, 2/15 @ 10,200 HKD Put Option on Hong Kong Stock Exchange, 2/15 @ 11,800 JPY Put Option on Nikkei 225 2/15, @ 16,750 JPY Put Option on Nikkei 225, 2/15 @ 15,000 JPY Put Option on Nikkei 225, 2/15 @ 15,250 JPY Put Option on Nikkei 225, 2/15 @ 17,750 $ TOTAL PURCHASED PUT OPTIONS (Premiums paid $18,754,021) $ PURCHASED CALL OPTIONS - 1.4% Call Option on 100 Shares, S&P /15 @ 2,040 $ Call Option on 100 Shares, S&P 500 EMINI, 2/15 @ 2,075 Call Option on 100 Shares, S&P 500 EMINI, 2/15 @ 2,200 Call Option on 100 Shares, S&P 500 EMINI, 3/15 @ 2,250 Call Option on 100 Shares, S&P 500 EMINI, 3/15 @ 2,275 EUR Call Option on Deutsche Boerse AG, 2/15 @ 10,950 EUR Call Option on Deutsche Boerse AG, 2/15 @ 11,050 EUR Call Option on Euro Stoxx 50, 2/15 @ 3,200 EUR Call Option on Euro Stoxx 50, 2/15 @ 3,275 EUR Call Option on Euro Stoxx 50, 2/15 @ 3,575 HKD Call Option on Hong Kong Stock, 2/15 @ 12,200 HKD Call Option on Hong Kong Stock, 2/15 @ 13,800 JPY Call Option on Nikkei 225, 2/15 @ 17,500 JPY Call Option on Nikkei 225, 2/15 @ 20,500 $ TOTAL PURCHASED CALL OPTIONS (Premiums paid $11,277,211) $ TOTAL INVESTMENT IN SECURITIES - 97.4% (Cost $709,564,684) (a) $ WRITTEN PUT OPTIONS - (1.2)%+ Put Option on 100 shares S&P /15 @ 1900 $ Put Option on 100 shares S&P 500 EMINI, 2/15 @ 1890 Put Option on 100 Shares, S&P 500 EMINI, 2/15 @ 2015 EUR Put Option on Euro Stoxx 50, 2/15 @ 2900 HKD Put Option on Hong Kong Hang Seng, 2/15 @ 23,000 HKD Put Option on Hong Kong, 2/15 @ 11,000 JPY Put Option on Nikkei 225, 2/15 @ 15,875 JPY Put Option on Nikkei 225, 2/15 @ 16,500 $ TOTAL WRITTEN PUT OPTIONS (Premiums received $(13,442,935)) $ WRITTEN CALL OPTIONS - (1.3)% Call Option on 100 shares S&P 500 EMINI, 2/15 @ 2,120 $ Call Option on 100 shares, S&P 500 EMINI, 2/15 @ 2,015 EUR Call Option on Euro Stoxx 50, 2/15 @ 3,050 EUR Call Option on Euro Stoxx 50, 2/15 @ 3,425 HKD Call Option on Hong Kong Stock, 2/15 @ 13,000 JPY Call Option on Nikkei 225, 2/15 @ 19,000 $ TOTAL WRITTEN CALL OPTIONS (Premiums received $(6,715,244)) $ OTHER ASSETS & LIABILITIES - 2.6% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. + Amount rounds to less than 0.1% (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At January 30, 2015, the value of these securities amounted to $56,476,564 or 7.6% of total net assets. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. REIT Real Estate Investment Trust. (Perpetual) Security with no stated maturity date. (Cat Bond) Catastrophe bond is a high-yield debt instrument that is usually insurance linked and meant to raise money in case of a catastrophe. REMICS Real Estate Mortgage Investment Conduits. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the rate of a certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At January 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $709,564,684 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro HKD Hong Kong Dollar JPY Japanese Yen TOTAL RETURN SWAP AGREEMENT Notional Principal ($) (1) Counterparty Pay/Receive Obligation Entity/Index Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) HSBC Bank Plc Pay Tadawul Allshare Index Saudi Arabia U.S. 3 month Libor + 0.70% 1/3/16 $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3.See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of January 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Convertible Corporate Bond $- $- Preferred Stocks - - Common Stocks* Materials Specialty Chemicals - - Capital Goods Aerospace & Defense - Electrical Components & Equipment - Industrial Conglomerates - Construction & Farm Machinery & Heavy Trucks - Industrial Machinery - Transportation Air Freight & Logistics - - Railroads - Automobiles & Components Auto Parts & Equipment - Consumer Services Hotels, Resorts & Cruise Lines - Media Cable & Satellite - - Movies & Entertainment - - Retailing Internet Retail - - General Merchandise Stores - - Food & Staples Retailing Drug Retail - - Food Retail - Hypermarkets & Super Centers - Food, Beverage & Tobacco Soft Drinks - - Packaged Foods & Meats - Health Care Equipment & Services Health Care Equipment - - Health Care Distributors - Managed Health Care - - Pharmaceuticals, Biotechnology & Life Sciences Biotechnology - - Pharmaceuticals - Life Sciences Tools & Services - Banks Diversified Banks - Diversified Financials Asset Management & Custody Banks - Real Estate Mortgage REIT - - Residential REIT - Retail REIT - Software & Services Internet Software & Services - Data Processing & Outsourced Services - Application Software - Technology Hardware & Equipment Computer Storage & Peripherals - - Electronic Components - Semiconductors & Semiconductor Equipment Semiconductor Equipment - All Other Common Stocks - - Collateralized Mortgage Obligations - - Corporate Bonds - - Foreign Government Bonds - - Senior Floating Rate Loan Interests - - Exchange Traded Funds - Temporary Cash Investments - - Purchased Put Options - - Purchased Call Options - - Total $- Other Financial Instruments Unrealized appreciation on futures contracts - $- Unrealized appreciation on total return swap contracts - - Unrealized appreciation on written put options - - Unrealized appreciation on written call options - - Total Other Financial Instruments $- * Level 2 securities are valued by independent pricing services using fair value factors. During the period ended January 31, 2015, there were no transfers between Levels 1, 2 and 3. Pioneer Floating Rate Fund Schedule of Investments 1/31/15 (unaudited) Principal Amount ($) Floating Rate (b) Value SENIOR FLOATING RATE LOAN INTERESTS - 93.2%** Energy - 4.0% Oil & Gas Drilling - 1.4% Drillships Financing Holding, Inc., Tranche B-1 Term Loan, 3/31/21 $ Jonah Energy LLC, Term Loan (Second Lien), 5/8/21 Offshore Group Investment, Ltd., Term Loan, 3/28/19 Pacific Drilling SA, Term Loan, 6/3/18 Paragon Offshore Finance, Term Loan, 7/16/21 $ Oil & Gas Equipment & Services - 0.8% 77 Energy, Tranche B Loan (First Lien), 6/17/21 $ Fieldwood Energy LLC, Closing Date Loan, 9/25/18 FR Dixie Acquisition Corp., Term Loan, 1/23/21 McDermott International, Inc., Tranche B Loan (First Lien), 4/11/19 $ Integrated Oil & Gas - 0.5% ExGen Renewables I LLC, Term Loan, 2/5/21 $ Glenn Pool Oil & Gas Trust, Term Loan, 5/2/16 Seadrill Operating LP, Initial Term Loan, 2/14/21 $ Oil & Gas Exploration & Production - 0.3% EP Energy LLC, Tranche B-3 Loan, 5/24/18 $ Samson Investment Co., Tranche 1 Term Loan (Second Lien), 9/25/18 $ Oil & Gas Refining & Marketing - 0.6% Pilot Travel Centers LLC, Initial Tranche B, 9/30/21 $ Tesoro Corp., Initial Term Loan, 1/11/16 Western Refining, Inc., Term Loan 2013, 11/12/20 $ Oil & Gas Storage & Transportation - 0.3% Atlas Energy LP, Loan, 7/31/19 $ Coal & Consumable Fuels - 0.1% Bumi Resources Tbk PT, Term Loan, 8/15/13 $ Foresight Energy LLC, Term Loan, 8/21/20 $ Total Energy $ Materials - 10.0% Commodity Chemicals - 0.7% AZ Chem US, Inc., Tranche B Term Loan (First Lien), 6/9/21 $ Tronox Pigments BV, New Term Loan, 3/19/20 $ Diversified Chemicals - 1.7% Eagle Spinco, Inc., Term Loan, 1/28/17 $ Nexeo Solutions LLC, Initial Term Loan, 2/26/17 OXEA Sarl, Tranche B-2 Term Loan (First Lien), 1/15/20 Royal Adhesives & Sealants LLC, Term B Loan (First Lien), 7/31/18 Tata Chemicals North America, Inc., Term Loan, 8/7/20 Univar, Term B Loan, 2/14/17 $ Specialty Chemicals - 2.6% Allnex Luxembourg & CY SCA, Tranche B-1 Term Loan, 10/4/19 $ Allnex Luxembourg & CY SCA, Tranche B-2 Term Loan, 10/4/19 Axalta Coating Systems US Holdings, Inc., Refinanced Term B Loan, 2/1/20 Chemtura Corp., New Term Loan, 8/29/16 Huntsman International LLC, Extended Term B Loan, 4/19/17 MacDermid, Inc., Tranche B Term Loan (First Lien), 6/7/20 OMNOVA Solutions, Inc., Term B-1 Loan, 5/31/18 PQ Corp., 2014 Term Loan, 8/7/17 WR Grace & Co-Conn, Delayed Draw Term Loan, 1/23/21 WR Grace & Co-Conn, U.S. Term Loan, 1/23/21 $ Construction Materials - 0.2% CeramTec Service GmbH, Initial Dollar Term B-1 Loan, 8/30/20 $ Metal & Glass Containers - 0.1% Ardagh Holdings USA, Inc., Tranche B-3 Term Loan (First Lien), 12/17/19 $ Paper Packaging - 1.4% Caraustar Industries, Inc., Term Loan, 5/1/19 $ Coveris Holdings SA, USD Term Loan, 4/14/19 Clondalkin Acquisition BV, Term Loan, 5/28/20 Kleopatra Acquisition Corp., Term B-1 Loan, 12/21/16 Multi Packaging Solutions, Inc., Initial Dollar Tranche B Term, 9/30/20 Signode Industrial Group US, Inc., Tranche B Term Loan (First Lien), 3/21/21 $ Aluminum - 0.6% Noranda Aluminum Acquisition Corp., Term B Loan, 2/28/19 $ Novelis, Inc., Initial Term Loan, 3/10/17 TurboCombustor Technology, Inc., Initial Term Loan, 10/18/20 $ Diversified Metals & Mining - 1.0% Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ US Silica Co., Term Loan, 7/23/20 $ Steel - 0.8% Atkore International, Inc., Term Loan (First Lien), 3/27/21 $ Essar Steel Algoma Inc., Initial Term Loan,8/9/19 JMC Steel Group, Inc., Term Loan, 4/1/17 TMS International Corp., Term B Loan, 10/2/20 $ Paper Products - 0.7% Appvion, Inc., Term Commitment, 6/28/19 $ Ranpak Corp., USD Term Loan, 10/1/21 $ Total Materials $ Capital Goods - 9.7% Aerospace & Defense - 3.1% Accudyne Industries Borrower SCA, Refinancing Term Loan, 12/13/19 $ Alliant Techsystems, Inc., Term B Loan, 10/22/20 Cadence Aerospace LLC, Term Loan, 5/9/18 CPI International, Inc., Term B Loan, 11/17/17 DAE Aviation Holdings, Inc., Replacement Tranche B-1 Loan, 11/2/18 DigitalGlobe, Inc., Term Loan, 1/25/20 DynCorp International, Inc., Term Loan, 7/7/16 Spirit AeroSystems, Inc., Term Loan B, 9/30/20 Standard Aero, Ltd., Replacement Tranche B-2 Loan, 11/2/18 TASC, Inc., First Lien Term Loan, 2/28/17 The SI Organization, Inc., Term Loan (First Lien), 11/19/19 Vencore, Inc (The SI Organization, Inc.), Delayed Draw, 11/23/19 Wesco Aircraft Hardare Corp., Tranche B Term Loan (First Lien), 2/24/21 WPP Plc, 1st Lien Term Loan, 12/21/19 $ Building Products - 3.1% American Builders & Contractors Supply Co, Inc., Term B Loan, 4/16/20 $ Armacell International GmbH, Term Loan B (First Lien), 7/2/20 Armstrong World Industries, Inc., Term Loan B, 3/15/20 Interline Brands, Inc., Term Loan (First Lien), 3/12/21 NCI Building Systems, Inc., Tranche B Term Loan, 6/24/19 Norcraft Cos. Inc., Initial Loan, 11/12/20 Nortek, Inc., Term Loan, 10/30/20 Quikrete Holdings, Inc., Initial Loan (First Lien), 9/26/20 Summit Materials LLC, Term B Loan, 1/30/19 Unifrax Corp., New Term B Loan, 12/31/19 $ Construction & Engineering - 0.5% Aecom Technology, Term Loan B, 10/15/21 $ International Equipment Solutions LLC, Initial Loan, 8/16/19 $ Electrical Components & Equipment - 0.7% Pelican Products, Inc., Term Loan (First Lien), 4/8/20 $ Southwire Co., Term Loan, 1/31/21 WireCo WorldGroup, Inc., Term Loan, 2/15/17 $ Industrial Conglomerates - 0.4% CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 8/30/20 $ CeramTec GmbH, Dollar Term B-3 Loan, 8/30/20 Doosan Infracore, Tranche B Term, 5/28/21 Gates Global LLC, Tranche B Term Loan (First Lien), 6/12/21 $ Construction & Farm Machinery & Heavy Trucks - 0.3% Manitowoc Co. Inc. (The), Term B Loan, 12/18/20 $ Navistar, Inc., Tranche B Term Loan, 8/17/17 $ Industrial Machinery - 1.5% Gardner Denver, Inc., Initial Dollar Term Loan, 7/30/20 $ Schaeffler AG, Facility B-USD, 5/15/20 STS Operating, Inc., Term Loan, 2/11/21 Tank Holding Corp., Initial Term Loan, 7/9/19 Xerium Technologies, Inc., New Term Loan, 5/17/19 $ Trading Companies & Distributors - 0.1% WESCO Distribution, Inc., Tranche B-1 Loan, 12/12/19 $ Total Capital Goods $ Commercial Services & Supplies - 4.1% Environmental & Facilities Services - 1.9% ADS Waste Holdings, Inc., Initial Tranche B-2, 10/9/19 $ Covanta Energy Corp., Term Loan, 3/28/19 Granite Acquisition, Inc., Term B Loan, 10/15/21 Granite Acquisition, Inc., Term C Loan, 10/15/21 Progressive Waste Solutions, Ltd., Term B Loan, 10/31/19 Synagro Infrastructure Co., Inc., Term Loan, 6/30/20 Waste Industries USA, Inc., Term B Loan, 3/17/17 Wastequip LLC, Term Loan, 8/9/19 WCA Waste Corp., Term Loan, 3/23/18 $ Diversified Support Services - 0.3% IAP Worldwide Services, Inc., Term Loan, 7/18/19 $ infoGroup, Inc., Term B Loan, 5/26/18 Language Line LLC, Tranche B Term Loan, 6/20/16 $ Security & Alarm Services - 1.4% Allied Security Holdings LLC, Closing Date Term Loan (First Lien), 2/12/21 $ Garda World Security Corp., Term B Delayed Draw Loan, 11/8/20 Garda World Security Corp., Term B Loan, 11/1/20 Monitronics International, Inc., Term B Loan, 3/23/18 Protection One, Inc., Term Loan (2012), 3/21/19 $ Human Resource & Employment Services - 0.3% On Assignment, Inc., Initial Term B Loan, 5/15/20 $ Research & Consulting Services - 0.2% Wyle, Tranche B Loan (First Lien), 5/22/21 $ Total Commercial Services & Supplies $ Transportation - 3.7% Air Freight & Logistics - 1.1% Air Medical Group Holdings, Inc., B-1 Term Loan, 6/30/18 $ CEVA Group Plc, Pre-Funded L/C Loan, 3/19/21 Ceva Intercompany BV, Dutch BV Term, 3/19/21 Ceva Logistics Canada, ULC, Canadian Term Loan, 3/19/21 Ceva Logistics U.S. Holdings, Inc., US Term Loan, 3/19/21 Ozburn-Hessey Holding Co LLC, Term Loan, 5/23/19 Syncreon Group BV, Term Loan, 9/26/20 $ Airlines - 2.0% Air Canada, Term Loan, 9/26/19 $ American Airlines, Inc., Class B Term Loan, 6/27/19 Atlantic Aviation FBO, Inc., Term Loan (2013), 6/1/20 Delta Air Lines, Inc., Term Loan, 4/20/17 United Airlines, Inc., Class B Term Loan, 4/1/19 US Airways, Inc., Tranche B-1 Term Loan (Consenting), 5/23/19 US Airways, Inc., Tranche B-2 Term Loan (Consenting), 11/23/16 $ Marine - 0.4% Floatel International AB, Tranche B Term Loan (First Lien), 5/22/20 $ Navios Maritime Partners LP, Term Loan, 6/27/18 $ Trucking - 0.1% Swift Transportation Co., LLC, Tranche B Term Loan (First Lien), 6/9/21 $ Marine Ports & Services - 0.1% SeaStar Solutions, Term Loan, 1/22/21 $ Total Transportation $ Automobiles & Components - 3.5% Auto Parts & Equipment - 2.4% Affinia Group, Inc., Tranche B-2 Term Loan, 4/25/20 $ Allison Transmission, Inc., Term B-3 Loan, 8/23/19 Cooper Standard Intermediate Holdco 2 LLC, Term Loan, 3/28/21 Henniges Automotive Holdings, Inc., Tranche B Term Loan (First Lien), 6/11/21 MPG Holdco I, Inc., Initial Term Loan, 10/20/21 Remy International, Inc., Term B Loan 2013, 3/5/20 Tower Automotive Holdings USA LLC, Refinancing Term Loan, 4/23/20 UCI International, Inc., Term Loan, 7/26/17 $ Tires & Rubber - 0.3% The Goodyear Tire & Rubber Co., Term Loan (Second Lien), 3/27/19 $ Automobile Manufacturers - 0.6% Crown Group llc, Term Loan (First Lien), 9/30/20 $ FCA US LLC, Term Loan B, 5/24/17 $ Personal Products - 0.2% Visteon Corp., Tranche B Loan (First Lien), 4/8/21 $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.4% Home Furnishings - 0.6% Serta Simmons Holdings LLC, Term Loan, 10/1/19 $ Tempur Sealy International, Inc., New Term B Loan, 3/18/20 $ Housewares & Specialties - 0.8% Reynolds Group Holdings, Inc., Incremental U.S. Term Loan, 12/31/18 $ World Kitchen LLC, U.S. Term Loan, 3/4/19 $ Leisure Products - 0.3% Bombardier Recreational Products, Inc., Term B Loan, 1/30/19 $ Apparel, Accessories & Luxury Goods - 0.7% PVH Corp., Tranche B Term Loan, 12/19/19 $ Renfro Corp., Tranche B Term Loan, 1/23/19 $ Total Consumer Durables & Apparel $ Consumer Services - 6.0% Casinos & Gaming - 1.6% CityCenter Holdings LLC, Term B Loan, 10/16/20 $ MGM Resorts International, Term B Loan, 12/20/19 Pinnacle Entertainment, Inc., Tranche B-2 Term Loan, 8/13/20 Scientific Games, Initial Term B-2, 10/1/21 $ Hotels, Resorts & Cruise Lines - 1.4% Four Seasons Holdings Inc., Term Loan, 6/27/20 $ Great Wolf Resorts, Inc., Term B Loan, 8/6/20 Hilton Worldwide Finance LLC, Initial Term Loan, 9/23/20 Sabre GLBL, Inc., Incremental Term Loan, 2/19/19 Sabre GLBL, Inc., Term B Loan, 2/19/19 $ Leisure Facilities - 0.5% Cedar Fair LP, U.S. Term Facility, 3/6/20 $ Six Flags Theme Parks, Inc., Tranche B Term Loan, 12/20/18 $ Restaurants - 0.8% Burger King Worldwide, Inc., Term Loan B, 9/24/21 $ Landry's, Inc., B Term Loan, 4/24/18 PF Chang's China Bistro, Inc., Term Borrowing, 6/22/19 $ Education Services - 1.1% Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Laureate Education, Inc., New Series 2018 Extended Term Loan, 6/16/18 McGraw-Hill Global Education Holdings LLC, Term B Loan Refinancing, 3/22/19 $ Specialized Consumer Services - 0.5% Weight Watchers International, Inc., Initial Tranche B-2 Term Loan, 4/2/20 $ Systems Software - 0.1% P2 Upstream Acquisition Co., Term Loan (First Lien), 10/30/20 $ Total Consumer Services $ Media - 8.8% Advertising - 0.6% Affinion Group, Inc., Tranche B Term Loan, 4/30/18 $ Getty Images, Inc., Initial Term Loan, 10/18/19 $ Broadcasting - 2.5% Catalina Holding Corp., Tranche B Term Loan (First Lien), 4/3/21 $ CBS Outdoor Americas Capital llc, Tranche B Term Loan (First Lien), 1/15/21 Entercom Radio llc, Term B-2 Loan, 11/23/18 Hubbard Broadcasting, Inc., Tranche 1 Term Loan, 4/29/19 NEP, Amendment No. 3 Incremental Term Loan (First Lien), 1/22/20 Quebecor Media, Inc., Facility B-1 Tranche, 8/17/20 Sinclair Television Group, Inc., New Tranche B Term Loan, 4/19/20 Tribune Co., Tranche B Term Loan (First Lien), 11/20/20 Univision Communications, Inc., 2013 Incremental Term Loan, 3/1/20 Univision Communications, Inc., Replacement First-Lien Term Loan, 3/1/20 $ Cable & Satellite - 3.0% Cequel Communications LLC, Term Loan, 2/14/19 $ Charter Communications Operating LLC, Term F Loan, 1/1/21 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 6/30/19 Learfield Communications, Inc., 2014 Replacement Term Loan (First Lien), 10/9/20 MCC Georgia LLC, Tranche G Term Loan, 2/8/20 MCC Iowa LLC, Tranche H Term Loan, 1/29/21 Telesat Canada, U.S. Term B Loan, 3/28/19 Virgin Media Investment Holdings, Ltd., New Term B Loan, 2/6/20 WideOpenWest Finance LLC, Term B Loan, 4/1/19 Ziggo BV, (USD) Tranche B-3 Term Loan, 1/15/22 Ziggo BV, Tranche B-1 Term Loan (First Lien), 1/15/22 Ziggo BV, Tranche B-2 Term Loan (First Lien), 1/15/22 $ Movies & Entertainment - 1.7% AMC Entertainment, Inc., Initial Term Loan, 4/30/20 $ Cinedigm Digital Funding I LLC, Term Loan, 2/28/18 Kasima LLC, Term Loan, 5/17/21 Live Nation Entertainment, Inc., Term B-1 Loan, 8/17/20 Seminole Hard Rock Entertainment, Inc., New Term Loan B, 5/14/20 WMG Acquisition Corp., Tranche B Refinancing Term Loan, 7/1/20 $ Publishing - 1.0% CENGAGE LEARNING ACQUISITIONS INC, Term Loan, 3/6/20 $ Interactive Data Corp., Tranche B Term Loan (First Lien), 4/24/21 McGraw-Hill School Education Holdings llc, Term B Loan, 12/18/19 MTL Publishing LLC, Term B-2 Loan, 6/29/18 $ Total Media $ Retailing - 2.1% Department Stores - 0.3% Neiman Marcus Group, Ltd. LLC, Other Term Loan, 10/25/20 $ Computer & Electronics Retail - 0.3% Rent-A-Center, Inc., Term Loan (2014), 2/6/21 $ Targus Group International, Inc., Term Loan, 5/24/16 $ Home Improvement Retail - 0.5% Apex Tool Group LLC, Term Loan, 2/1/20 $ Specialty Stores - 0.1% Michaels Stores, Inc., Term B Loan, 1/28/20 $ Automotive Retail - 0.9% Avis Budget Car Rental LLC, Tranche B Term Loan, 3/15/19 $ CWGS Group LLC, Term Loan, 2/20/20 FCA US LLC, Tranche B Term Loan, 12/29/18 The Hertz Corp., Tranche B1 Term Loan, 3/11/18 The Hertz Corp., Tranche B-2 Term Loan, 3/11/18 $ Total Retailing $ Food & Staples Retailing - 2.4% Drug Retail - 0.1% Hearthside Group Holdings LLC, Term Loan (First Lien), 4/24/21 $ Food Distributors - 1.0% AdvancePierre Foods, Inc., Term Loan (First Lien), 7/10/17 $ Clearwater Seafoods LP, Term Loan B 2013, 6/26/19 Del Monte Foods Consumer Products, Inc., Term Loan (First Lien), 11/26/20 $ Food Retail - 1.3% Albertsons LLC, Term B-2 Loan, 3/21/19 $ Big Heart Pet Brands, Initial Term Loan, 2/24/20 NBTY, Inc., Term B-2 Loan, 10/1/17 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.5% Agricultural Products - 0.9% Arysta Lifescience SPC LLC, Initial Term Loan (First Lien), 5/29/20 $ Darling International, Inc., Term B USD Loan, 12/19/20 $ Packaged Foods & Meats - 2.3% CSM Bakery Solutions LLC, Term Loan (First Lien), 7/3/20 $ GFA Brands, Inc., Term Loan, 7/9/20 HJ Heinz Co., Term B2 Loan, 3/27/20 Hostess Brands, Inc., Term B Loan, 2/25/20 JBS USA LLC, Initial Term Loan, 5/25/18 Pinnacle Foods Finance LLC, New Term Loan G, 4/29/20 Pinnacle Foods Finance LLC, Tranche H Term Loan, 4/29/20 Post Holdings, Inc., Tranche B Loan (First Lien), 5/23/21 Shearer's Foods, LLC, Term Loan (First Lien), 6/19/21 $ Other Diversified Financial Services - 0.3% JBS USA LLC, Incremental Term Loan, 9/18/20 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 2.4% Household Products - 1.2% Polarpak, Inc., USD Term Loan (Canadian Borrower Portion), 6/7/20 $ Polarpak, Inc., USD Term Loan (U.S. Borrower Portion), 6/7/20 Spectrum Brands, Inc., Tranche C Term Loan, 8/13/19 SRAM LLC, Term Loan (First Lien), 4/10/20 WASH Multifamily Laundry Systems LLC, U.S. Term Loan, 2/21/19 $ Personal Products - 0.9% Atrium Innovations, Inc., Term Loan, 1/29/21 $ Atrium Innovations, Inc., Tranche B Term Loan (Second Lien), 7/29/21 Federal-Mogul Corporation, Tranche C Term, 4/15/21 Prestige Brands, Inc., Term B-1 Loan, 1/31/19 Revlon Consumer Products Corp., Acquisition Term Loan, 8/19/19 $ Total Household & Personal Products $ Health Care Equipment & Services - 7.1% Health Care Equipment - 0.5% Hologic, Inc., Refinancing Tranche B Term Loan, 8/1/19 $ Kinetic Concepts, Inc., TermDTL-E1 loan, 5/4/18 $ Health Care Supplies - 0.4% Biomet, Inc., Dollar Term B-2 Loan, 7/25/17 $ Immucor, Inc., Term B-2 Loan, 8/19/18 $ Health Care Services - 3.4% AccentCare, Inc., Term Loan, 12/22/16 $ Alliance HealthCare Services, Inc., Initial Term Loan, 6/3/19 Ardent Medical Services, Inc., 1st Lien Term Loan, 5/2/18 BioScrip, Inc., Delayed Draw Term Loan, 7/31/20 BioScrip, Inc., Initial Term B Loan, 7/31/20 BSN Medical GmbH & Co. KG, Facility B1A, 8/28/19 Envision Healthcare Corp., Initial Term Loan, 5/25/18 Fresenius US Finance I, Inc., Tranche B Term Loan, 8/7/19 Gentiva Health Services, Inc., Initial Term B Loan, 10/10/19 National Mentor Holdings, Inc., Tranche B Term Loan, 1/31/21 National Surgical Hospitals, Inc., Tranche B-2 Term Loan, 7/11/19 Rural, Term Loan, 6/30/18 Truven Health Analytics, Inc., New Tranche B Term Loan, 6/6/19 US Renal Care, Inc., Tranche B-2 Term Loan (First Lien), 7/3/19 Virtual Radiologic Corp., Term Loan A, 12/22/16 $ Health Care Facilities - 1.7% CHS, 2017 Term E Loan, 1/25/17 $ CHS, 2021 Term D Loan, 1/27/21 HCA, Inc., Tranche B-4 Term Loan, 5/1/18 Kindred Healthcare, Inc., Tranche B Loan (First Lien), 4/10/21 RegionalCare Hospital Partners, Inc., Term Loan (First Lien), 4/21/19 Select Medical Corp., Series E Tranche B Term Loan, 6/1/18 Steward Health Care System LLC, Term Loan, 4/10/20 United Surgical Partners International, Inc., Extended Term Loan, 4/19/17 United Surgical Partners International, Inc., New Tranche B Term Loan, 4/3/19 $ Managed Health Care - 0.1% MMM Holdings, Inc., Term Loan, 10/9/17 $ MSO of Puerto Rico, Inc., MSO Term Loan, 12/12/17 $ Health Care Technology - 1.0% ConvaTec, Inc., Dollar Term Loan, 12/22/16 $ Emdeon, Inc., Term B-2 Loan, 11/2/18 IMS Health, Inc., Term B Dollar Loan, 3/17/21 MedAssets, Inc., Term B Loan, 12/13/19 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 3.9% Biotechnology - 0.5% Alkermes, Inc., 2019 Term Loan, 9/25/19 $ Pharmaceuticals - 3.3% Akorn, Inc., Term Loan B, 11/13/20 $ Endo Luxembourg Finance I Company Sarl, Tranche B Term Loan (First Lien), 11/5/20 Generic Drug Holdings, Inc., Closing Date Term Loan, 8/16/20 Grifols Worldwide Operations USA, Inc., U.S. Tranche B Term Loam, 4/1/21 Jazz Pharmaceuticals, Inc., Tranche 2 Term Loan, 6/12/18 JLL, Initial Dollar Term Loan, 1/23/21 Mallinckrodt International Finance SA, Initial Term B Loan, 3/6/21 Par Pharmaceutical Companies, Inc., Term B-2 Loan, 9/28/19 PharMEDium Healthcare Corp., Initial Term Loan (First Lien), 1/23/21 RPI Finance Trust, Term B-2 Term Loan, 5/9/18 RPI Finance Trust, Term B-3 Term Loan, 11/9/18 Salix Pharmaceuticals, Inc., Term Loan, 12/17/19 Valeant Pharmaceuticals International, Inc., Series C-2 Tranche B Term Loan, 12/11/19 Valeant Pharmaceuticals International, Inc., Series E1 Tranche B Term Loan, 8/5/20 $ Life Sciences Tools & Services - 0.1% Catalent Pharma Solutions, Dollar Term Loan, 5/20/21 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.4% Thrifts & Mortgage Finance - 0.4% Ocwen Financial Corp., Initial Term Loan, 1/15/18 $ Total Banks $ Diversified Financials - 3.7% Other Diversified Financial Services - 2.4% 4L Technologies Inc., Term Loan, 5/8/20 $ AWAS Finance Luxembourg 2012 SA, Term Loan, 7/16/18 CTI Foods Holding Co LLC, Term Loan (First Lien), 6/29/20 Delos Finance SARL, Tranche B Term Loan, 2/27/21 Fly Funding II Sarl, Term Loan, 8/9/18 Harland Clarke Holdings Corp., Tranche B-4 Term Loan, 8/17/19 Livingston International, Inc., Initial Term B-1 Loan (First Lien), 4/18/19 Nord Anglia Education, Initial Term Loan, 3/31/21 SBP Holdings, Ltd., Term Loan (First Lien), 3/24/21 WorldPay, Facility B2A Term Loan, 8/6/17 $ Specialized Finance - 0.5% Mirror BidCo Corp., New Incremental Term Loan, 12/18/19 $ Consumer Finance - 0.2% Trans Union LLC, 2014 Replacement Term Loan, 4/9/21 $ Investment Banking & Brokerage - 0.6% Duff & Phelps LLC, Initial Term Loan, 4/23/20 $ Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 7/22/20 $ Total Diversified Financials $ Insurance - 1.8% Insurance Brokers - 0.5% CGSC of Delaware Holdings Corp., Term Loan (First Lien), 4/16/20 $ USI Insurance Services LLC, Term B Loan, 12/30/19 $ Life & Health Insurance - 0.3% CNO Financial Group, Inc., Tranche B2 Term Loan, 9/4/18 $ Multi-line Insurance - 0.4% Alliant Holdings I, Inc., Initial Term Loan, 12/20/19 $ Property & Casualty Insurance - 0.6% Confie seguros Holding II Co., Term B Loan (First Lien), 11/9/18 $ Hyperion Insurance Group, Ltd., Term Loan, 10/4/19 $ Total Insurance $ Real Estate - 1.2% Mortgage REIT - 0.3% Starwood Property Trust, Inc., Term Loan (First Lien), 4/17/20 $ Specialized REIT - 0.4% The Geo Group, Inc., Term Loan, 4/3/20 $ Real Estate Services - 0.5% Altisource Solutions Sarl, Term B Loan, 12/9/20 $ GCA Services Group, Inc., Replacement Term Loan (First Lien), 11/1/19 $ Total Real Estate $ Software & Services - 4.6% Internet Software & Services - 0.2% Dealertrack Technologies, Inc., Term Loan, 2/27/21 $ Vocus, Inc., Tranche B Loan (First Lien), 5/23/21 $ IT Consulting & Other Services - 0.9% Booz Allen Hamilton, Inc., Refinance Tranche B, 7/31/19 $ Deltek, Inc., Term Loan (First Lien), 10/10/18 Evergreen Skills Lux Sarl, Initial Term Loan (First Lien), 4/23/21 PSAV Presentation Services, Tranche B Term Loan (First Lien), 1/24/21 $ Data Processing & Outsourced Services - 0.5% First Data Corp., 2018 New Dollar Term Loan, 3/24/18 $ Genpact International, Inc., Term Loan, 8/30/19 $ Application Software - 1.7% Applied Systems, Inc., Initial Term Loan (First Lien), 1/15/21 $ Epiq Systems, Inc., Term Loan, 8/27/20 Expert Global Solutions, Inc., Term B Advance (First Lien), 4/3/18 Infor., Tranche B-5 Term Loan (First Lien), 6/3/20 Serena Software, Inc., Term Loan, 4/10/20 Verint Systems, Inc., Tranche B-2 Term Loan (First Lien), 9/6/19 Vertafore, Inc., Term Loan (2013), 10/3/19 $ Systems Software - 0.8% AVG Technologies N.V., Term Loan, 10/15/20 $ EZE Software Group LLC, Term B-1 Loan, 4/6/20 MSC Software Corp., Initial Term Loan (First Lien), 5/28/20 Sybil Finance BV, Initial Term Loan, 3/18/20 $ Home Entertainment Software - 0.5% Activision Blizzard, Inc., Term Loan, 7/26/20 $ Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Technology Hardware & Equipment - 1.6% Data Processing & Outsourced Services - 0.0%† Ship Midco, Ltd., Additional Term Facility, 11/30/19 $ Communications Equipment - 0.3% Ciena Corp., Term Loan, 7/15/19 $ Commscope, Inc., Tranche 3 Term Loan, 1/21/17 Commscope, Inc., Tranche 4 Term Loan, 1/14/18 $ Electronic Equipment Manufacturers - 0.6% Sensus USA, Inc., Term Loan (First Lien), 5/9/17 $ Zebra Technologies, Term Loan B, 9/30/21 $ Electronic Components - 0.6% Belden Finance 2013 LP, Initial Term Loan, 9/9/20 $ FCI - Fidji Luxembourg Bc4 Sarl , Term Loan, 12/19/20 Generac Power Systems, Inc., Term Loan B, 5/31/20 Scitor Corp., Term Loan, 2/15/17 $ Technology Distributors - 0.1% CDW LLC, Term Loan, 4/25/20 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.4% Semiconductor Equipment - 0.6% Emtegris, Inc., Term Loan B, 3/25/21 $ Sensata Technologies BV, Term Loan, 5/12/18 VAT Holding AG, Term Loan, 1/28/21 $ Semiconductors - 0.8% Avago Technologies Ltd., Tranche B Term Loan (First Lien), 4/16/21 $ M/A-COM Technology, Initial Term Loan, 5/7/21 Microsemi Corp., Term Loan (First Lien), 3/14/21 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 2.5% Integrated Telecommunication Services - 1.2% Cincinnati Bell, Inc., Tranche B Term Loan, 9/10/20 $ Integra Telecom Holdings, Inc., Term B Loan, 2/22/19 Securus Technologies Holdings, Inc., Initial Term Loan (First Lien), 4/30/20 West Corp., B-10 Term Loan (First Lien), 6/30/18 Windstream Corp., Tranche B-4 Term Loan, 1/8/20 Windstream Corp., Tranche B-5 Term Loan, 8/8/19 $ Wireless Telecommunication Services - 1.3% Crown Castle International Corp., Tranche B-2 Term Loan (First Lien), 1/31/21 $ Numericable U.S. LLC, Tranche B-1 Term Loan, 4/23/20 Numericable-SFR, Tranche B-2 Loan (First Lien), 4/23/20 Syniverse Holdings, Inc., Initial Term Loan, 4/23/19 Syniverse Holdings, Inc., Tranche B Term Loan, 4/23/19 $ Total Telecommunication Services $ Utilities - 2.9% Electric Utilities - 1.3% Atlantic Power LP, Term Loan, 2/20/21 $ Calpine Construction Finance Co. LP, Term B-1 Loan, 5/3/20 Star West Generation LLC, Term B Advance, 3/13/20 Texas Competitive Electric Holdings Co LLC, DIP Delayed Draw Term Loan (2014), 5/5/16 TPF II Power, LLC, Term Loan, 10/2/21 $ Water Utilities - 0.3% WTG Holdings III Corp., Term Loan (First Lien), 12/12/20 $ Independent Power Producers & Energy Traders - 1.3% Calpine Corp., Term Loan (3/11), 4/1/18 $ Calpine Corp., Term Loan, 9/27/19 Dynegy, Inc., Tranche B-2 Term Loan, 4/23/20 NRG Energy, Inc., Term Loan (2013), 7/1/18 NSG Holdings LLC, New Term Loan, 12/11/19 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $609,432,482) $ PREFERRED STOCKS - 0.5% Banks - 0.3% Diversified Banks - 0.3% Citigroup Capital XIII, Floating Rate Note, 10/30/40 $ US Bancorp, Floating Rate Note (Perpetual) $ Total Banks $ Diversified Financials - 0.2% Consumer Finance - 0.2% GMAC Capital Trust I, Floating Rate Note, 2/15/40 $ Total Diversified Financials $ TOTAL PREFERRED STOCKS (Cost $3,482,676) $ CONVERTIBLE PREFERRED STOCKS - 0.0%† Capital Goods - 0.0%† Industrial Machinery - 0.0%† Stanley Black & Decker, Inc., 4.75%, 11/17/15 $ Total Capital Goods $ TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $100,000) $ Shares COMMON STOCKS - 0.2% Capital Goods - 0.1% Construction & Engineering - 0.1% Newhall Land Development LLC * $ Total Capital Goods $ Commercial Services & Supplies - 0.0%† Diversified Support Services - 0.0%† 32 IAP Worldwide Services, Inc. $ Total Commercial Services & Supplies $ Consumer Services - 0.1% Education Services - 0.1% Cengage Learning Holdings II LP $ Total Consumer Services $ TOTAL COMMON STOCKS (Cost $1,117,224) $ Principal Amount ($) ASSET BACKED SECURITIES - 0.0%† Consumer Services - 0.0%† Hotels, Resorts & Cruise Lines - 0.0%† Westgate Resorts 2012-2 LLC, 9.0%, 1/21/25 (144A) $ Total Consumer Services $ Diversified Financials - 0.0%† Specialized Finance - 0.0%† Lease Investment Flight Trust, Floating Rate Note, 7/15/31 $ Lease Investment Flight Trust, Floating Rate Note, 7/15/31 $ Total Diversified Financials $ TOTAL ASSET BACKED SECURITIES (Cost $359,291) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 0.4% Banks - 0.3% Thrifts & Mortgage Finance - 0.3% JP Morgan Chase Commercial Mortgage Securities Trust 2013-FL3, Floating Rate Note, 4/17/28 (144A) $ KKR Financial CLO 2007-1, Ltd., Floating Rate Note, 5/15/21 (144A) NorthStar 2012-1 Mortgage Trust, Floating Rate Note, 8/27/29 (144A) RALI Series 2004-QS5 Trust, Floating Rate Note, 4/25/34 Sequoia Mortgage Trust 2004-12 REMICS, Floating Rate Note, 1/20/35 $ Total Banks $ Diversified Financials - 0.1% Other Diversified Financial Services - 0.1% Velocity Commercial Capital Loan Trust 2011-1, Floating Rate Note, 8/25/40 (144A) $ Total Diversified Financials $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $2,526,325) $ CORPORATE BONDS - 4.7% Energy - 0.5% Oil & Gas Drilling - 0.0%† Offshore Group Investment, Ltd., 7.5%, 11/1/19 $ Oil & Gas Exploration & Production - 0.2% Carrizo Oil & Gas, Inc., 8.625%, 10/15/18 $ Oil & Gas Storage & Transportation - 0.3% Gibson Energy, Inc., 6.75%, 7/15/21 (144A) $ NuStar Logistics LP, 6.75%, 2/1/21 $ Total Energy $ Materials - 0.4% Specialty Chemicals - 0.1% INEOS Group Holdings SA, 5.875%, 2/15/19 (144A) $ Construction Materials - 0.1% Cemex SAB de CV, 5.875%, 3/25/19 (144A) $ Paper Packaging - 0.1% Packaging Dynamics Corp., 8.75%, 2/1/16 (144A) $ Paper Products - 0.1% Resolute Forest Products, Inc., 5.875%, 5/15/23 $ Total Materials $ Capital Goods - 0.2% Construction & Engineering - 0.1% MasTec, Inc., 4.875%, 3/15/23 $ Electrical Components & Equipment - 0.0%† WireCo WorldGroup, Inc., 9.5%, 5/15/17 $ Industrial Conglomerates - 0.1% Constellation Enterprises LLC, 10.625%, 2/1/16 (144A) $ Total Capital Goods $ Transportation - 0.2% Airlines - 0.2% Air Canada, 6.75%, 10/1/19 (144A) $ Total Transportation $ Consumer Durables & Apparel - 0.4% Homebuilding - 0.4% Brookfield Residential Properties, Inc., 6.125%, 7/1/22 (144A) $ DR Horton, Inc., 5.75%, 8/15/23 Lennar Corp., 4.5%, 6/15/19 $ Total Consumer Durables & Apparel $ Media - 0.2% Advertising - 0.1% MDC Partners, Inc., 6.75%, 4/1/20 (144A) $ Broadcasting - 0.1% NBCUniversal Enterprise, Inc., Floating Rate Note, 4/15/16 (144A) $ Total Media $ Retailing - 0.1% Specialty Stores - 0.1% Outerwall, Inc., 6.0%, 3/15/19 $ Total Retailing $ Food, Beverage & Tobacco - 0.0%† Packaged Foods & Meats - 0.0%† Chiquita Brands International, Inc., 7.875%, 2/1/21 $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 0.1% Health Care Equipment - 0.1% Physio-Control International, Inc., 9.875%, 1/15/19 (144A) $ Total Health Care Equipment & Services $ Banks - 0.2% Diversified Banks - 0.1% Bank of America Corp., Floating Rate Note, 3/22/16 $ Citigroup, Inc., Floating Rate Note (Perpetual) $ Regional Banks - 0.1% The PNC Financial Services Group, Inc., Floating Rate Note (Perpetual) $ Total Banks $ Diversified Financials - 0.1% Multi-Sector Holdings - 0.0%† Fidelity National Financial, Inc., 5.5%, 9/1/22 $ Specialized Finance - 0.1% Nationstar Mortgage LLC, 6.5%, 8/1/18 $ Total Diversified Financials $ Insurance - 1.4% Reinsurance - 1.4% Armor Re, Ltd., Floating Rate Note, 12/15/16 (Cat Bond) (144A) $ Atlas IX Capital, Ltd., Floating Rate Note, 1/17/19 (Cat Bond) (144A) Atlas Reinsurance VII, Ltd., Floating Rate Note, 1/7/16 (Cat Bond) (144A) Bosphorus Re, Ltd., Floating Rate Note, 5/3/16 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) East Lane Re V, Ltd., Floating Rate Note, 3/16/16 (Cat Bond) (144A) Exeter Segregated Account (KANE SAC Ltd.), Variable Rate Notes, 1/7/16 Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Longpoint Re, Ltd. III, Floating Rate Note, 5/18/16 (Cat Bond) (144A) Mystic Re, Ltd., Floating Rate Note, 3/12/15 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Queen Street IV Capital, Ltd., Floating Rate Note, 4/9/15 (Cat Bond) (144A) Queen Street VI Re, Ltd., Floating Rate Note, 4/9/15 (Cat Bond) (144A) Queen Street VII Re, Ltd., Floating Rate Note, 4/8/16 (Cat Bond) (144A) Residential Reinsurance 2011, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2011, Ltd., Floating Rate Note, 6/6/15 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 6/6/16 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Successor X, Ltd., Floating Rate Note, 11/10/15 (Cat Bond) (144A) Tar Heel Re, Ltd., Floating Rate Note, 5/9/16 (Cat Bond) (144A) Vita Capital V, Ltd., Floating Rate Note, 1/15/17 (Cat Bond) (144A) $ Total Insurance $ Real Estate - 0.1% Specialized REIT - 0.1% Aviv Healthcare Properties LP, 7.75%, 2/15/19 $ Total Real Estate $ Software & Services - 0.2% Internet Software & Services - 0.1% VeriSign, Inc., 4.625%, 5/1/23 $ Data Processing & Outsourced Services - 0.0%† First Data Corp., 8.875%, 8/15/20 (144A) $ Application Software - 0.1% ACI Worldwide, Inc., 6.375%, 8/15/20 (144A) $ Total Software & Services $ Telecommunication Services - 0.4% Integrated Telecommunication Services - 0.3% Cincinnati Bell, Inc., 8.375%, 10/15/20 $ Virgin Media Secured Finance Plc, 5.375%, 4/15/21 (144A) Windstream Corp., 8.125%, 9/1/18 $ Wireless Telecommunication Services - 0.1% Vodafone Group Plc, Floating Rate Note, 2/19/16 $ Total Telecommunication Services $ Utilities - 0.2% Gas Utilities - 0.0%† Ferrellgas LP, 6.5%, 5/1/21 $ Independent Power Producers & Energy Traders - 0.2% NRG Energy, Inc., 6.25%, 7/15/22 $ Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $29,844,563) $ TOTAL INVESTMENT IN SECURITIES - 99.0% (Cost $646,862,561) (a) $ OTHER ASSETS & LIABILITIES - 1.0% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. * Non-income producing security. REIT Real Estate Investment Trust. (Perpetual) Security with no stated maturity date. (Cat Bond) Catastrophe bond is a high-yield debt instrument that is usually insurance linked and meant to raise money in case of a catastrophe. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium.These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the rate of a certificate of deposit or (iv) other base lending rates used by commercial lenders.The rate shown is the coupon rate at period end. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At January 31, 2015, the value of these securities amounted to $18,680,800 or 2.9% of total net assets. (a) At January 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $647,448,614 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of January 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Convertible Preferred Stock - - Common Stocks - - Asset Backed Securities - - Collateralized Mortgage Obligations - - Corporate Bonds Insurance Reinsurance - - All Other Corporate Bonds - - Senior Floating Rate Loan Interests - - Total Following is a reconciliation of assets using significant unobservable inputs (Level 3): Corporate Bonds Balance as of 10/31/14 $- Realized gain (loss)1 - Change in unrealized appreciation (depreciation)2 - Purchases Sales - Transfers in to Level 3* - Transfers out of Level 3* - Balance as of 1/31/15 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. ** Transfers are calculated on the beginning of period values. During the period ended January 31, 2015 there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 1/31/15 $ - ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust VI By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date March 31, 2015 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date March 31, 2015 * Print the name and title of each signing officer under his or her signature.
